United States Court of Appeals
                                                              United States Court of Appeals
                                                                       Fifth Circuit
                                                                        Fifth Circuit
                                                                    F II L E D
                                                                    F L E D
                     UNITED STATES COURT OF APPEALS                 October 30, 2003
                              FIFTH CIRCUIT
                                                                Charles R. Fulbruge III
                                                                Charles R. Fulbruge III
                                                                        Clerk
                                                                         Clerk
                               No. 02-50917
                             Summary Calendar


                        UNITED STATES OF AMERICA,

                                                       Plaintiff-Appellee,

                                   versus

                       EFRAIN OLIVAS, LINDA OLIVAS,

                                                   Defendants-Appellants.


            Appeals from the United States District Court
                   for the Western District of Texas
                               (MO-02-CR-1-1)
______________________________________________________________________________

Before BARKSDALE, EMILIO M. GARZA, and DENNIS, Circuit Judges.

PER CURIAM:*

      Efrain and Linda Olivas, husband and wife, appeal their

convictions on two counts of knowingly receiving fraudulent Alien

Registration Receipt cards, and aiding and abetting, in violation

of 18 U.S.C. §§ 1546(a) and 2.

      The   Olivases     claim   the    evidence    was   constitutionally

insufficient to support their convictions.            They rely solely on

testimony by Border Patrol Agent Pena.         According to the Olivases,

Agent Pena testified that they did not know the documents they had


      *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
received were fraudulent.        On this basis, the Olivases contend the

evidence was insufficient to show they received the documents

“knowing [them] to be forged”, as required by §1546(a).

     The well known standard for reviewing an insufficient evidence

claim is whether a “rational trier of fact could have found that

the evidence establishes the essential elements of the offense

beyond a reasonable doubt”.        United States v. El-Zoubi, 993 F.2d

442, 445 (5th Cir. 1993); e.g., Jackson v. Virginia, 443 U.S. 307,

319 (1979).     “Direct and circumstantial evidence are given equal

weight,   and   the   evidence    need    not   exclude    every   reasonable

hypothesis of innocence.”         United States v. Dien Duc Huynh, 246

F.3d 734, 742 (5th Cir. 2001) (citation and internal quotation

marks omitted).    When, as here, knowledge and intent are elements,

they may be inferred from circumstantial evidence.                 See, e.g.,

United States v. Payne, 99 F.3d 1273, 1279 (5th Cir. 1996).

     The Olivases’ reliance on the testimony of Agent Pena is

misplaced.      The   Agent    testified    with    regard    to   fraudulent

immigration documents on file at G & O Fence Company, where Efrain

and Linda Olivas worked.       He stated:   “In reviewing the paperwork,

... there’s     nothing   to   indicate    that    [the   Olivases]   had   any

knowledge” that it was fraudulent.              (Emphasis added.)      In the

context of the evidence as a whole, this was only an admission that

Agent Pena could not determine from the fraudulent documents alone




                                      2
that the Olivases knew they were fraudulent.   The testimony had no

bearing on whether other evidence established such knowledge.

     There was sufficient evidence to establish knowledge on the

part of the Olivases.    For example, Domingo Pallares testified

that, when he told Efrain Olivas that he did not have a social

security number, Efrain told him that it did not matter.   Pallares

then brought in a card bearing a name completely different from his

own — Arkadio Roman.   Linda Olivas later returned it to Pallares,

and Pallares was thereafter paid under the name Arkadio Roman.

Moreover, the Olivases had previously paid him under another name

— Jose Calderon.

                                                     AFFIRMED




                                 3